Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of claims 1-4, 7-10 in the reply filed on 9-9-21 is acknowledged.  The traversal is on the ground(s) that claim 1-10 are directed to similar subject matter and the maintenance of these claims in a single application does not constituted an undue burden.  This is not found persuasive because group I and group II are not exactly the same and will require the examiner to search a different art regarding the demographic variables indicated in group II.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-4, 7-10 has been reviewed and addressed below. Claims 5-6 and 11 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-4, 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-4, 7-10 are drawn to a non-transitory computer readable medium, and method, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 7 recite “calculating a standard risk adjustment….”, “calculating an improved RAF based on improved operations, different from current operations by applying a formula…..”. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover Mathematical Concepts. If a claim limitation, under its broadest reasonable interpretation, covers formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Claims 2, 3 and 8, 9 recite “training a model to predict a desirable output….”, “predicting an output….”, “calculating….”, “fitting a smooth function….”
The recited limitations, as drafted, under their broadest reasonable interpretation, cover Certain Methods of Human Activity. If a claim limitation, If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract which does not include additional elements. 
Hence, there are no additional elements to integrate the abstract idea into a practical application therefore they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See: MPEP 2106.05(f).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-4, 8-10 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626